240 F.2d 57
Willis C. WASHINGTON, Appellant,v.UNITED STATES of America, Appellee.
No. 13134.
United States Court of Appeals District of Columbia Circuit.
Argued December 18, 1956.
Decided January 17, 1957.

Appeal from the United States District Court for the District of Columbia; Charles F. McLaughlin, District Judge.
Mr. Andrew T. Moss, Washington, D. C., with whom Mr. Robert W. Ewell, Washington, D. C. (both appointed by this Court), was on the brief, for appellant.
Mr. E. Tillman Stirling, Asst. U. S. Atty., with whom Messrs. Oliver Gasch, U. S. Atty., and Lewis Carroll and Alfred Hantman, Asst. U. S. Attys., were on the brief, for appellee. Mr. Leo A. Rover, U. S. Atty. at the time the record was filed, also entered an appearance for appellee.
Before EDGERTON, Chief Judge, and WILBUR K. MILLER and DANAHER, Circuit Judges.
PER CURIAM.


1
The appellant was convicted under three counts of an indictment which charged housebreaking, larceny and destruction of property. A single sentence was imposed. We find no error affecting substantial rights.


2
Affirmed.